[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Application for review of sentence imposed by the Superior Court, Judicial District of Waterbury.  Theresa Dalton. Esq., Defense Counsel, for Petitioner.
Kara Eschuk, Esq., Assistant State's Attorney, for the State.
NORKO, JUDGE.
KLACZAK, JUDGE.
BY THE DIVISION:
The petitioner and a friend broke into an apartment of an eighty-one year old woman in the Town of Waterbury to steal copper tubing.
While in the apartment the petitioner's co-accused confronted the elderly tenant and bludgeoned her with either a crowbar or flashlight. The petitioner fled the apartment leaving the victim to be found by her landlord lying face down between the bed and a CT Page 5725 wall. Although the victim was alive at that time she was found, she subsequently died at the hospital. Her death was attributed to blunt trauma to the head.
At the hearing counsel pointed out various sociological facts about the petitioner's background. His grandparents, whom he thought were his parents, informed him of that fact when he was sixteen years old. With that new knowledge he began to act out and to amass a series of convictions for thefts and narcotics. He became addicted to both alcohol and drugs.
Counsel noted that he never had a history of violent crimes and most importantly he did not commit the violent act with the elderly woman. She also noted that he confessed and that led to the conviction of the co-accused. It was stated that the petitioner suffered from serious health issues concerning his heart and lungs. Counsel concluded that the petitioner would like any consideration the panel would give in that the petitioner has already lost his family and all hope.
The petitioner addressed the panel claiming he lives everyday with something he did not personally commit. He argued to the panel that since the co-accused, who did the actual physical harm, got only twenty-five years to serve, he should be given consideration.
The assistant state's attorney, who did not try the case, noted that an eighty-one year old woman was brutally bludgeoned to death in this case and left to die by the petitioner. The petitioner afforded no help to the injured woman who was alive when found. She felt the sentence imposed by the trial judge was reasonable. If the panel considered doing anything in this case it should be to increase the sentence of the petitioner.
In reviewing the remarks of the trial judge we find the court reflecting on the petitioner's lack of veracity and his prior criminal history. The court took measure of the petitioner and sentenced him accordingly as a convicted felon murderer. When reviewing the sentence we do it pursuant to Practice Book Section43-28. The Division therefore concludes that the sentence is in conformance with the Practice Book in that it is neither disproportionate nor inappropriate considering the brutality of ending an elderly woman's life in such a cruel and cold manner.
Norko, J. CT Page 5726
Klaczak, J.
Iannotti, J.
Klaczak, J., Norko, J., and lannotti, J., participated in the hearing.